UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


       -v-
                                                            CRIMINAL ACTION NO.: 20 MJ 3073
HECTOR CARRILLO-VILLA,
                                                                           ORDER
                                Defendant.



SARAH L. CAVE, United States Magistrate Judge.

       On April 2, 2020, Defendant Hector Carillo-Villa made an application for release from

custody pursuant to 18 U.S.C. § 3142(i). On April 3, 2020, the Government opposed Mr. Carillo-

Villa’s application, and on April 5, 2020, Mr. Carillo-Villa submitted a reply in further support of

his application. On April 6, 2020, the Court conducted a telephonic bail hearing, as to which Mr.

Carillo-Villa’s counsel waived his presence. Having heard the arguments of the parties and

reviewed the full record on this application, IT IS HEREBY ORDERED:

       (1) Pursuant to 18 U.S.C. § 3142(i), the Court concludes that compelling reasons exist for

             temporary release of Mr. Carillo-Villa from detention pending trial. The Court is

             informed that, because of the COVID-19 Pandemic, since his arrest on March 19, 2020,

             Mr. Carillo-Villa has been able to communicate with his defense counsel on only one

             occasion, thus frustrating his ability to prepare his defense. Increasing his ability to

             communicate with his defense counsel in order to prepare his defense is at least one

             compelling reason to permit his temporary release. Accordingly, Mr. Carillo-Villa’s

             application is GRANTED pursuant to the following conditions:
(2) The Clerk of the Court is directed to prepare a personal recognizance bond with the

   following conditions of release:

       a. A personal recognizance bond in the amount of $75,000 to be signed by Mr.

            Carillo-Villa, and co-signed by Mr. Jesus Fernando Sandoval Vega, Mr. Jorge

            Jimenez, and Ms. Maria Gonzalez Quintero, or three such other co-signers as

            may be approved by the Government and Pretrial Services.

       b.    Home incarceration at the residence of Mr. Jesus Fernando Sandoval Vega,

            705 North San Rafael Avenue, Tucson, Arizona, enforced by electronic

            monitoring.

       c. While Mr. Carillo-Villa is residing there, the residence of Mr. Jesus Fernando

            Sandoval Vega, 705 North San Rafael Avenue, Tucson, Arizona, is not to have

            visitors other than family members and medical professionals.

       d. Pretrial Services supervision as directed by Pretrial Services.

       e. Travel restricted to the Southern and Eastern Districts of New York and the

            District of Arizona, and, only for travel purposes, points in between.

       f. Surrender all passports and other travel documents and make no new

            applications for new or replacement documents.

       g. Drug testing and treatment as directed by Pretrial Services.

       h. Mr. Carillo-Villa is not to use or possess any narcotic drug or controlled

            substance unless prescribed by a licensed medical practitioner.

       i.   Mr. Carillo-Villa shall not possess a firearm, destructive device, or other

            weapon. On return to Tucson, Arizona, he must surrender any firearms or



                                         2
     other weapons and provide a certification to Pretrial Services that he has done

     so.

j.   Mr. Carillo-Villa shall not have any contact whatsoever with any of the co-

     defendants in this action unless in the presence of counsel.

k. Mr. Carillo-Villa must provide to Pretrial Services the telephone numbers of

     Mr. Jesus Fernando Sandoval Vega, Mr. Jorge Jimenez, and Mr. Maria Gonzalez

     Quintero.

l.   Mr. Carillo-Villa shall be released on or after April 9, 2020, at the time his

     quarantine at MCC is lifted, provided he and at least one co-signer have

     executed the bond by the time of his release. Immediately on his release, he

     must report to Pretrial Services to be fitted with electronic monitoring, before

     his return to Arizona.

m. Mr. Carillo-Villa must return to Tucson, Arizona, within 24 hours of his release

     from MCC. If he must stay overnight in New York before his flight, defense

     counsel must escort him to the Gatsby Hotel, 125 East Houston Street, where

     would reside in a single room, and must provide his room number and phone

     number to Pretrial Services.

n. Within 24 hours of Mr. Carillo-Villa’s arrival in Arizona, his counsel must

     contact the Court to arrange a conference call in which he will participate to

     enable the Court to deliver the warnings about the importance of compliance

     with these conditions and the consequences of noncompliance.




                                    3
         (3) This Order should not be construed as a determination by the Court that pretrial

            detention is unsafe or otherwise inappropriate as a general matter or in any specific

            case.

         (4) This order shall be effective for a period not to exceed 60 days, at which time the need

            for continued release under the “compelling reason” that release was ordered shall

            be revisited by the Court.

         (5) Pretrial Services is directed to notify the Court, the Government, and defense counsel

            immediately of any violation of the above conditions, without the need for a formal

            violation petition. Mr. Carillo-Villa is hereby notified that violation of the conditions

            of release will likely result in revocation of this temporary release.

         (6) This Order is without prejudice to any future application by either party seeking to

            amend it.


Dated:          New York, New York
                April 6, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge




                                                  4
